DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to applicant’s amendment submitted on October 24, 2022.  Claims 1-14 are now currently pending in the present application.
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden et al. (US 2016/0182286 A1, hereinafter Lunden) in view of Sundberg et al. (US PGPUB 2013/0279482 A1, hereinafter Sundberg).
Regarding claims 1, 12 and 13, Lunden discloses a radio terminal configured to perform communication with a base station, a method and a processor controlling a radio terminal configured to perform communication with a base station (Abstract, paragraphs 34, 38, 39 and 41, base station provides interface for user equipment (UE) to connect to network), the radio terminal comprising: 
a controller (paragraph 39, processor) configured to determine a timing of making a connection request to the base station when there is a need to start communication with the base station while the radio terminal is in a standby state (paragraph 73, “when the delay tolerance expiration time approaches its expiry period, the UE may enter in connected state and request for real-time data traffic bearers”); and 
a transmitter (paragraph 39, “radio interface circuitry connected to the processor 253, 256 and suitable for generating wireless communication signals for example for communication with a cellular communications network, a wireless communications system or a wireless local area network”) configured to transmit a connection request signal to the base station at the determined timing (paragraphs 72-73, after expiration time, UE requests for transmission to base station).
Lunden substantially discloses the claimed invention but fails to teach wherein the controller is configured to determine the timing using an identifier for identifying the radio terminal.
However, Sundberg teaches wherein the controller is configured to determine the timing using an identifier for identifying the radio terminal (paragraph 40, read as the MS 100 is capable of determining a timing advance value for the MS 100 from a distribution timing advance message which contains a plurality of mobile station identifiers and associated timing advance values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Sundberg into the invention of Lunden in order to improve the radio resource utilization efficiency and increase the number of mobile stations that can be assigned to shared radio resources.
Regarding claim 2, Lunden further discloses the connection request signal is random access preamble or RRC Connection Request Message (paragraphs 56-58, 73).
Regarding claim 4, Lunden further discloses the controller is configured to determine the timing using the identifier even when the base station does not broadcast access restriction information which restricts a connection request from the radio terminal to the base station (paragraph 73).
Regarding claim 5, Lunden and Sundberg further discloses the controller is configured to: determine whether a predetermined condition indicating that communication performed by the radio terminal is communication that permits delay is satisfied or not, and determine the timing using the identifier when determining that the predetermined condition is satisfied (Lunden; paragraph73, Sundberg; paragraphs 30, 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Sundberg into the invention of Lunden in order to improve the radio resource utilization efficiency and increase the number of mobile stations that can be assigned to shared radio resources.
Regarding claim 6, Lunden further discloses the predetermined condition includes a condition that the communication performed by the radio terminal is Delay Tolerant Communication (paragraphs 73-74).
Regarding claim 14, Lunden and Sundberg disclose wherein the identifier is used for distributing connection request timings at a plurality of radio terminals including the radio terminal (Sundberg; paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Sundberg into the invention of Lunden in order to improve the radio resource utilization efficiency and increase the number of mobile stations that can be assigned to shared radio resources.
Claims 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Sundberg in view of Pani et al. (US 2011/0274040 A1, hereinafter Pani).
Regarding claim 3, Lunden discloses the limitations of claim 1 as applied above. Lunden and Sundberg does not expressly disclose the controller is configured to determine, as the timing of making a connection request, at least one of a hyper-system frame number, a system frame number and a subframe number.
In an analogous art, Pani discloses a sequence frame number (SFN) or time of transmission may be calculated based on a predefined time instance plus an additional offset or backoff with respect to a time instance, wherein the initial time instance or initial SFN may correspond to a WTRU has determined it is not barred (e.g., once the WTRU is allowed to access the RACH) or an explicit SFN number signaled by the network to the WTRU, for example via paging or broadcast channel, or upon initial registration; the time at which a WTRU is paged; the time at which the WTRU is explicitly told to start transmission (paragraph 71). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the timing of requesting for connection as disclosed by Lunden and Sundberg at a specific SFN as disclosed by Pani to optimize random access channel transmission.
Regarding claim 7, Lunden discloses the limitations of claim 5 as applied above. Lunden and Sundberg does not expressly disclose the predetermined condition includes a condition that the radio terminal has received a predetermined indication from the base station, wherein the indication is included in a paging message which is addressed to the radio terminal, or in an RRC Connection Release message, and discloses the predetermined condition includes a condition that a system information block broadcast from the base station is includes a value for determining the timing.
Pani discloses a backoff number used by the WTRU may be provided in a paging message (paragraph 73) or system information block (paragraph 83). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the delay tolerance information of Lunden and Sundberg via paging message or system information block as suggested by Pani to provide alternative method for providing UE with information regarding when to request for connection.
Regarding claim 10, Lunden discloses the limitations of claim 1 as applied above. Lunden further discloses the delay tolerance information is traffic type specific (paragraph 74), but does not expressly disclose the controller is configured to: determine whether a terminal category of the radio terminal is a predetermined category for machine type communication or not, and determine the timing using the identifier when the terminal category is the predetermined category.
Pani discloses resource provided for a WTRU is based on the WTRU belonging to a certain category or MTC group (paragraph 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the delay tolerance information of Lunden and Sundberg to UE based on the UE belonging to a certain category as disclosed by Pani to ensure quality of service for specific device category.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Sundberg in view of Martinez Tarradell et al. (US 2016/0302234 A1, hereinafter Martinez Tarradell).
Regarding claim 9, Lunden discloses the limitations of claim 5 as applied above. Lunden and Sundberg does not expressly disclose the predetermined condition includes a condition that a CE level of the radio terminal is a predetermined CE level.
Martinez Tarradell discloses a UE waits after an enhance coverage (EC) window before sending a scheduled RRC connection request to a base station (paragraphs 52-53), wherein an initial enhanced coverage level is used in a radio cell during a contenting-based random access procedure, and the enhanced coverage level having at least an associated power level (paragraph 139). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send the connection request of Lunden and Sundberg based on enhanced coverage level as suggested by Martinez Tarradell in order to enhance random access procedure and cell coverage.
Regarding claim 11, Lunden discloses the limitations of claim 1 as applied above. Lunden and Sundberg does not expressly disclose the controller is configured to: compare a reception power of a reference signal received by the radio terminal from the base station with one or more thresholds, and determine the timing using the identifier in response to a result of comparison of the reception power with the one or more thresholds.
	In an analogous art, Martinez Tarradell discloses a UE determines criteria for enhanced coverage mode or if a legacy random access procedure may be started (paragraph 37) before sending a scheduled RRC connection request to a base station (paragraphs 52-53), wherein threshold values may be used to trigger or determine when a UE should use an EC RA procedure, wherein the threshold values could be defined based on some UE specific parameter, such as measured reference signal received power (RSRP), measured reference signal received quality (RSRQ), preamble transmission counter value or physical random access channel (PRACH) preamble transmission power (paragraph 38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the UE of Lunden and Sundberg to transmit connection request based on received power compared to threshold values as disclosed by Martinez Tarradell in order to enhance random access procedure and cell coverage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        December 2, 2022